EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lindsay Kandow on 01/19/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
  (currently amended) A method for controlling a vehicle, comprising:
as the vehicle is travelling along a road,
receiving, by a processor of the vehicle, sensor data from a sensor of the vehicle;	determining, by the processor, road features of an upcoming road based the sensor data and map data, wherein the road feature includes a road edge and at least one of a static object adjacent to the road edge and a dynamic object;
	computing, by the processor, a viewing angle of the sensor that is required to view the road features of the upcoming road based on at least one of a geometric function and a trigonometric function, and location parameters associated with the road features;
	computing, by the processor, an operational envelope based on a comparison of the computed viewing angle and a sensor profile, wherein the operational envelope includes points along a map where the sensor can sense; [[and]]
; and
	disabling autonomous control of the vehicle based on the control signal.

(canceled) 

(canceled) 

(canceled) 

(Original) The method of claim 1, wherein the road feature includes a road grade.

(canceled) 

(Original) The method of claim 1, wherein the sensor profile defines right and left horizontal viewing boundaries of the sensor.

(Original) The method of claim1, wherein the sensor profile defines top and bottom vertical viewing boundaries of the sensor.

(Original) The method of claim 1, wherein the sensor profile defines range viewing boundaries of the sensor.

(Original) The method of claim 1, wherein the sensor profile is based on vehicle speed.

(currently amended) A system for controlling a vehicle, comprising:
at least one sensor that generates sensor data associated with an environment of the vehicle; and
a controller configured to, by a processor, as the vehicle is travelling along a road, receive the sensor data, determine road features of an upcoming road based on , wherein the road feature includes road features a road edge and at least one of a static object adjacent to the road edge and a dynamic object, compute a viewing angle of a sensor that is required to view the road features of the upcoming road based on at least one of a geometric function and a trigonometric function, and location parameters associated with the road features, compute an operational envelope based on a comparison of the computed viewing angle and a sensor profile, wherein the operational envelope includes points along a map where the sensor can sense, [[and]] generate a control signal , and disable autonomous control of the vehicle based on the control signal.

(canceled) 

(canceled) 

(canceled) 

(Original) The system of claim 11, wherein the road feature includes a road grade.

(canceled)

(Original) The system of claim 11, wherein the sensor profile defines right and left horizontal viewing boundaries of the sensor.

(Original) The system of claim 11, wherein the sensor profile defines top and bottom vertical viewing boundaries of the sensor.

(Original) The system of claim 11, wherein the sensor profile defines range viewing boundaries of the sensor.

(Original) The system of claim 11, wherein the sensor profile is based on vehicle speed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHID BENDIDI/Primary Examiner, Art Unit 3667